COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                   NO. 2-08-044-CR

PATRICK BRAUN                                                       APPELLANT


                                           V.

THE STATE OF TEXAS                                                      STATE

                                        ----------

            FROM THE 158 TH DISTRICT COURT OF DENTON COUNTY



               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered “Appellant’s Motion To Abate Or Dismiss Appeal

Without Prejudice.”       The motion complies with rule 42.2(a) of the rules of

appellate procedure. T EX. R. A PP. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal without prejudice. See id.; T EX. R. A PP. P. 43.2(f).


                                                     PER CURIAM


PANEL D:       GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)


      1
          See T EX. R. A PP. P. 47.4.
DELIVERED: March 13, 2008